UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------- X
 ARTHUR BUDOVSKY,                         :
                                          :       18CV7514(DLC)
                      Movant,             :
           -v-                            :      13CR368-4(DLC)
                                          :
 UNITED STATES OF AMERICA,                :    OPINION AND ORDER
                                          :
                      Respondent.         :
 ---------------------------------------- X

APPEARANCES:

For the Government:
Christine Ingrid Magdo
United States Attorney’s Office, SDNY
One St. Andrew’s Plaza
New York, NY 10007

For the defendant:
Marshall Aron Mintz
Mintz & Oppenheim, LLP
260 Madison Avenue, 18th Flr.
New York, NY 10016

DENISE COTE, District Judge:

     Arthur Budovsky brings a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2255, seeking to vacate his

conviction following the entry of a plea of guilty.   For the

following reasons, the petition is denied.



                           Background

     On May 20, 2013, Budovsky was indicted in a Superseding

Indictment in three counts, which charged him with conspiracy to

commit money laundering in violation of 18 U.S.C. § 1956(h);
conspiracy to operate an unlicensed money transmission business

in violation of 18 U.S.C. § 317; and operation of an unlicensed

money transmission business in violation of 18 U.S.C. § 1960.

Six other individual defendants were also indicted on the same

day for their role in Liberty Reserve, S.A., a business

incorporated in Costa Rica that operated one of the world’s most

popular digital currencies.   Liberty Reserve touted itself as

the Internet’s largest payment processor and money transfer

system.   The Indictment charged that Liberty Reserve was

designed to help criminals conduct illegal transactions and

launder the proceeds of the crimes, including credit card fraud,

identity theft, investment fraud, computer hacking, child

pornography, and narcotics trafficking.   Budovsky was a founder,

owner and operator of Liberty Reserve.

     Budovsky was arrested in Spain on May 24, 2013, and

extradited to the United States in October 2014.   All of

Budovsky’s co-defendants who had been arrested had pleaded

guilty before Budovsky’s arraignment.

     Budovsky was arraigned in the Southern District of New York

on October 14.   A trial was scheduled to begin almost a year

later, on September 21, 2015.   The date was selected because the

defendant needed time to review the massive document production

from the Government, which principally consisted of the records

of Liberty Reserve and of the defendants’ electronic devices.

                                 2
     On November 17, 2014, new counsel was appointed to

represent Budovsky.    Over the course of the months that

followed, a large defense team was assembled.    There were six

assigned CJA counsel, including one with a specialty as a

technology consultant, two with prior experience working with

Catalyst, a firm hired by defense counsel to organize, store and

host the electronic discovery, and one whose principal

responsibility was to conduct database searches and perform

legal tasks.    The defense team also included a paralegal and

investigator.    At some point, Budovsky was assisted as well by

retained counsel.

     Pursuant to defense counsel’s request, the Budovsky trial

was adjourned on January 30, 2015 to November 2, 2015.      On

August 14, the trial was adjourned again at defense counsel’s

request to February 1, 2016.

     Several subsequent requests to adjourn the trial were

denied.    On December 24, 2015, defense counsel again requested

an adjournment of the trial, a request which the Government

opposed.    The Court denied the request at a December 29

conference.    The defense renewed the request on January 13,

which the Government again opposed.    The request was denied at a

January 15 conference.    An Opinion of January 28, which recites

the discovery and trial scheduling issues in detail, rejected

the defendant’s January 26 request for an adjournment.      United

                                  3
States v. Budovsky, No. 13-CR-00368 (DLC), 2016 WL 386133, at

*14 (S.D.N.Y. Jan. 28, 2016) (“January 2016 Opinion”).

Familiarity with the January 2016 Opinion is assumed; it is

incorporated by reference.

     The defendant entered his plea of guilty to Count One on

January 29, 2016, which was the Friday before the Monday,

February 1 trial date.   In the parties’ plea agreement, they

stipulated that Budovsky’s guidelines range was 360 months to

life imprisonment, but because the statutory maximum sentence on

Count One is twenty years, that his guidelines sentence was also

twenty years’ imprisonment.   The agreement included a waiver of

appellate rights as to the term of imprisonment.   Budovsky

reserved, however, the right to assert a claim of ineffective

assistance of counsel.

     At his allocution, Budovsky explained that he was involved

with Liberty Reserve in one capacity or another from 2002 to

2013.   He knew that Liberty Reserve was susceptible to abuse by

criminals, in particular high yield investment programs run by

“fraudsters,” and that they would and did use Liberty Reserve.

Budovsky knew as well that Liberty Reserve had insufficient

anti-money laundering procedures in place to minimize that use.

Indeed, he designed features at Liberty Reserve to facilitate

the concealment of money laundering.   He knew that criminals

used Liberty Reserve to conceal their identity and to launder

                                 4
their criminal proceeds and that a percentage of those criminals

were in the United States.

     Budovsky confirmed that he had had a sufficient opportunity

to discuss his case with his attorneys, including any defenses

that he might have to the crime charged in Count One.    Budovsky

assured that Court that he was satisfied with the legal

representation his attorneys had provided to him.

     On April 1, 2016, the Court received a pro se letter from

Budovsky, which the Court addressed at an April 6 conference.

Budovsky insisted in the letter that he was not proclaiming his

innocence or disputing the information that he provided during

his allocution.    He explained as well that he had personally

processed about 85% of the voluminous discovery as of the date

of the letter.    He acknowledged that his attorneys had worked

hard on his case until about mid-December, but asserted that

that had changed in the weeks before his plea of guilty, when

they met with the prosecutors and discussed a potential guilty

plea with them.

     In the course of the letter, Budovsky described the plea

negotiations between his attorneys and the Government, implying

that his attorneys had engaged in misconduct.    At an April 6

conference, the Court created a record regarding those

negotiations.    The Court found, among other things, that the



                                  5
defendant did not advise the Government of a willingness to

plead guilty until January 21, 2016, at the earliest.

     In addition to the record created at the April 6

conference, a joint affirmation from three of Budovsky’s trial

counsel, submitted by the Government in opposition to this

petition, also describes some of the circumstances surrounding

Budovsky’s decision to enter a plea of guilty.   It explains that

defense counsel advised Budovsky that in their professional

opinion he would “likely” be convicted at trial on all three

counts in the Superseding Indictment, that his guidelines would

be far in excess of twenty or even thirty years, and he could

“very well” be sentenced to thirty years in prison.    They report

that Budovsky’s retained counsel also advised Budovsky to take

the twenty-year plea deal offered by the Government.

     An Order of March 7, 2016, required the parties to advise

the Court whether there was a need for a Fatico hearing before

sentencing.   The Government identified three potential issues

for a Fatico hearing.   The defendant took the position at the

April 6 conference that no hearing was necessary.

     In advance of sentence, defense counsel submitted a

document labelled Defense Version of the Offense Conduct.    The

Court identified six direct disputes between that document and

the version of the offense in the Presentence Report, and issued

an order to determine again whether a Fatico hearing was

                                 6
necessary.    At the May 6 sentencing proceeding, defense counsel

took the position again that no Fatico hearing was necessary.

      Budovsky was sentenced on May 6, 2016 to twenty years’

imprisonment.    This was the maximum sentence permitted on Count

One; it was also the guidelines sentence for Count One.

      Budovsky appealed his conviction.    His attorney on appeal

filed an Anders brief.    The conviction was affirmed by summary

order on June 28, 2017.

      Budovsky filed this timely habeas petition on August 17,

2018. 1   The Government filed its opposition on December 20. 2

Budovsky filed a reply memorandum on March 4, 2019.



                              Discussion

      The standard for demonstrating ineffective assistance of

counsel is well established.    To prevail on such a claim, a




1 A prisoner has one year from the date on which the judgment of
conviction becomes final to file a habeas petition. 28 U.S.C. §
2255(f). When a prisoner has taken a direct appeal from a
judgment of conviction and the court of appeals has affirmed,
such judgment becomes final when the time expires for filing a
petition for certiorari. Clay v. United States, 537 U.S. 522,
524-25 (2003); see also Sup. Ct. R. 13 (allowing 90 days from
the judgment of a court of appeals for filing a petition for
certiorari). Budovsky thus had until September 26, 2018, to file
his petition.

2 An Order of October 10, 2018, granted the Government’s request
to allow trial counsel for Budovsky to submit an affidavit
regarding issues raised in the petition. Budovsky granted
consent to that filing on November 6.
                                  7
petitioner must show (1) that “defense counsel’s performance was

objectively unreasonable,” and (2) that “the deficient

performance prejudiced the defense.”   Doe v. United States, 915

F.3d 905, 910 (2d Cir. 2019) (citing Strickland v. Washington,

466 U.S. 668, 687-88 (1984)).

     “[A] court need not determine whether counsel’s performance

was deficient before examining the prejudice suffered by the

defendant as a result of the alleged deficiencies.”    Strickland,

466 U.S. at 697.   As the Supreme Court explained in Strickland,

“[t]he object of an ineffectiveness claim is not to grade

counsel’s performance.”   Id.   So, “if it is easier to dispose of

an ineffectiveness claim on the ground of lack of sufficient

prejudice that course should be followed.”   Gen. Waiters v. Lee,

857 F.3d 466, 479 (2d Cir. 2017) (citation omitted).

     “[T]o establish prejudice [a defendant] must show that

there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”   Garner v. Lee, 908 F.3d 845, 871 (2d Cir.

2018) (citation omitted).   Where an ineffective assistance claim

is brought following entry of a plea of guilty, the defendant

must establish that “there is a reasonable probability that, but

for the counsel’s errors, [the defendant] would not have pleaded

guilty and would have insisted on going to trial.”    Kovacs v.



                                  8
United States, 744 F.3d 44, 51 (2d Cir. 2014) (citation

omitted).

     [W]here the alleged error of counsel is a failure to
     investigate or discover potentially exculpatory
     evidence, the determination whether the error
     ‘prejudiced’ the defendant by causing him to plead
     guilty rather than go to trial will depend on the
     likelihood that discovery of the evidence would have
     led counsel to change his recommendation as to the
     plea.

Hill v. Lockhart, 474 U.S. 52, 59 (1985).    The assessment of

that issue will depend “in large part on a prediction whether

the evidence likely would have changed the outcome of a trial.”

Id.; see also Kovacs, 744 F.3d at 53 (applying a similar rule in

the context of counsel’s failure to discover a statute of

limitations defense).

     When the defendant argues that counsel provided ineffective

assistance by failing to communicate a formal plea offer,

prejudice requires “a reasonable probability [that the

defendant] would have accepted the earlier plea offer had [the

defendant] been afforded effective assistance of counsel.”

Kovacs, 744 F.3d at 51 (citation omitted).    In addition, the

defendant must show “a reasonable probability [that] neither the

prosecution nor the trial court would have prevented the offer

from being accepted or implemented.”   Id. at 52 (citation

omitted).




                                9
       There are limited circumstances where a presumption of

prejudice is appropriate.     As the Court explained in United

States v. Cronic, 466 U.S. 648 (1984), the right to effective

assistance of counsel exists “because of the effect it has on

the ability of the accused to receive a fair trial.”     Id. at

658.    Therefore, there are circumstances that are so likely to

prejudice the accused, that prejudice may be presumed without

the need to litigate whether prejudice was actually suffered.

Id.    For example, the presumption exists where there is a

“complete denial of counsel,” and where “counsel entirely fails

to subject the prosecution’s case to meaningful adversarial

testing.”    Id. at 659.   But, “only when surrounding

circumstances justify a presumption of ineffectiveness can a

Sixth Amendment claim be sufficient without inquiry into

counsel’s actual performance at trial.”     Id. at 662; see also

Torres v. Donnelly, 554 F.3d 322, 326 (2d Cir. 2009)(refusing to

presume prejudice in the absence of an actual conflict of

interest); Tippins v. Walker, 77 F.3d 682, 686-87 (2d Cir. 1996)

(counsel slept during significant portions of trial); United

States v. Novak, 903 F.2d 883, 890 (2d Cir. 1990) (counsel

obtained license fraudulently); United States v. Cancilla, 725

F.2d 867, 870 (2d Cir. 1984) (counsel implicated in defendant’s

crimes); Solina v. United States, 709 F.2d 160, 167-69 (2d Cir.

1983) (“counsel” never admitted to the bar).     This Court has

                                  10
been unable to locate and the parties have not cited any

decision in which this Circuit has presumed prejudice following

entry of a plea of guilty.   See Gonzalez v. United States, 722

F.3d 118, 132-34 (2d Cir. 2013) (requiring evidence of counsel’s

actual performance and likely resulting prejudice in the context

of guilty-plea entry).

     Before addressing the defendant’s contentions regarding his

counsel’s performance, it should be observed that Budovsky’s

petition may be denied solely for his failure to identify any

prejudice.   He does not identify evidence -- one document or set

of documents or any witnesses -- much less any theory, that

would have provided him with a viable defense at trial.     This is

dispositive.   Having founded Liberty Reserve, Budovsky was well

equipped to know its purpose and how it operated, and of course,

he knew his own intention in setting it up and operating it.    If

there were any viable defense which he could have asserted at

trial, he knew of it during the years between his arrest and

trial and during the many months he worked with his assigned

counsel in America to prepare for trial.   His failure to

identify that defense in this petition is fatal.

     Nor can it be realistically argued that he was not provided

with adequate resources to assist him in his defense and to make

sure that the Government’s ability to prove its case beyond a

reasonable doubt at trial would be strongly contested.    The

                                11
majority of the Government’s evidence came from Liberty

Reserve’s own files and Budovsky was well situated to guide his

counsel in their examination of those files.       The Government’s

theory of the case was clearly articulated in its speaking

Indictment as well as the December 9, 2014 sentencing submission

for one of his co-defendants, Mark Marmilev.       In that memorandum

the Government also provided, over a year before the Budovsky

trial date, notice of how it intended to summarize and

characterize for the jury the financial transactions conducted

by Liberty Reserve.

     The Court encouraged defense counsel to obtain the

resources it needed to investigate the massive document

production made by the Government.       Ultimately, the defense team

included six attorneys, one paralegal, and one investigator, in

addition to the document management firm Catalyst.       Budovsky,

2016 WL 386133, at *4.    Catalyst created a searchable universal

database for the defense. 3   Id.

     The defense was also assisted by the Government’s approach

to discovery.   The Government promptly fulfilled its discovery

obligations and produced a detailed index of the materials it

produced when making that production.      Id. at *10.   It also

promptly responded to every defense request for assistance and


3 The Government did not create a searchable database and did not
have access to one.
                                    12
allowed law enforcement personnel to assist the defense team

with technical issues.    Id.

       The petition contends that the defendant has no duty to

identify prejudice because he was constructively denied counsel

by the Court’s failure to grant defense counsel sufficient time

to prepare for trial.    There is no basis to presume prejudice

here.

       Budovsky essentially contends in this petition that his

counsel was unprepared to proceed to trial, and that the Court’s

failure to adjourn the trial a third time left him with no

choice but to plead guilty.     He points to his counsel’s repeated

declarations that they needed more time.    In denying the final

request for an adjournment, the Court discussed each of the

eight reasons his counsel gave for needing more time.    Id.    The

Court found at that time that the defense had had an adequate

opportunity to prepare for trial and denied the request.    Id. at

*13.    Nothing presented in this petition suggests that that

analysis was incorrect.    Indeed, Budovsky’s inability even today

to identify anything from the files of Liberty Reserve that

could have assisted in his defense reinforces the correctness of

that decision.

       Defense counsel’s repeated requests for adjournments may

best be understood as reflecting their admirable desire to

locate some evidence that would be helpful to their client and

                                  13
to fashion some defense in the face of the Superseding

Indictment’s serious charges.    The record here does not suggest

that they were anything other than devoted to their client and

seriously engaged in an effort to represent him well.    But, even

with assistance from a thoroughly engaged and intelligent client

who was intimately familiar with every aspect of Liberty

Reserve, they were unable after months of effort to identify an

effective defense.    That failure does not suggest that they

provided him with less than the constitutionally-mandated level

of competent representation.    After all, even though more than

three years have passed since Budovsky entered his plea, his

petition points to nothing from the Liberty Reserve files or

anywhere else which would have been useful to his defense.      See

Hill, 474 U.S. at 59.



                             Conclusion

     Budovsky’s August 17, 2018 petition for a writ of habeas

corpus is denied.    Because Budovsky has not made a substantial

showing of a denial of a constitutional right, a certificate of

appealability will not issue.    See 28 U.S.C. 2253(c); Matthews

v. United States, 682 F.3d 180, 185 (2d Cir. 2012); Tankleff v.

Senkowski, 135 F.3d 235, 241 (2d Cir. 1998); Rodriquez v.

Scully, 905 F.2d 24, 24 (2d Cir. 1990).    The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

                                 14
Opinion and Order would not be taken in good faith.   See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).     The

Clerk of Court is hereby directed to close this case.



Dated:    New York, New York
          August 22, 2019


                                ________________________________
                                           DENISE COTE
                                  United States District Judge




                               15
